Citation Nr: 9925487	
Decision Date: 09/07/99    Archive Date: 09/13/99

DOCKET NO.  96-134 62	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
back disorder, variously described.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Stanley Grabia, Associate Counsel

INTRODUCTION

The veteran had honorable service from February 1970 to 
December 1977.

This case comes before the Board of Veterans' Appeals (Board) 
as a result of a rating decision by the Department of 
Veterans Affairs (VA) regional office (RO) in No. Little 
Rock, Arkansas.  

In March 1978, the RO denied entitlement to service 
connection for a lower back disorder, as it was determined 
that the veteran had a constitutional or developmental 
abnormality.  The veteran was informed of this decision and 
failed to file a notice of disagreement therewith, 
accordingly, that rating became final. 

The RO has rejected the veteran's most recent attempt to 
reopen his claim on the basis that he has failed to submit 
new and material evidence to reopen the claim for service 
connection for a back disorder, variously described.  

In July 1997, a hearing was held before the undersigned 
Member of the Board, sitting at the RO.  The hearing was 
conducted under authority granted to the Chairman of the 
Board.  A transcript of the hearing is on file.

Subsequently, this case was remanded by the Board in December 
1997, for additional development.  The additional development 
having been completed the claim is returned to the Board for 
adjudication.

 
FINDINGS OF FACT

1.  Service connection for a back disorder was denied by the 
RO in a decision rendered in March 1978.  The appellant was 
notified of that decision, and there was no appeal within one 
year of that notification.

2. The evidence received into the record since the March 1978 
denial, including private and VA medical records, and the 
February 1998 VA examination, while new, is not, by itself or 
in connection with the evidence previously assembled, so 
significant that it must be considered in order to fairly 
decide the merits of the claim.


CONCLUSION OF LAW

The evidence submitted subsequent to the RO's March 1978 
decision denying entitlement to service connection for a back 
disability, while new is not material; therefore, the 
veteran's claim has not been reopened.  38 U.S.C.A. §§ 5108, 
7105 (West 1991 & Supp. 1999); 38 C.F.R. § 3.156 (1998); 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998); Vargas-
Gonzales v. West, 12 Vet. App. 321 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Rating decisions are final with the exception that a claim 
may be reopened by submission of new and material evidence. 
38 U.S.C.A. §§ 5108, 7105 (West 1991 & Supp. 1999); 38 C.F.R. 
§ 3.156 (1998); see also, Hodge v. West, 155 F. 3d 1356 (Fed 
Cir. 1998); Vargas-Gonzales v. West, 12 Vet. App. 321 (1999).

"New" evidence means more than evidence that has not 
previously been included in the claims folder, and must be 
more than merely cumulative or redundant, in that it presents 
new information. 38 C.F.R. § 3.156; Colvin v. Derwinski, 
1 Vet. App. 171 (1990).  See also Evans v. Brown, 9 Vet. 
App. 273, 284 (1996), wherein the United States Court of 
Appeals for Veterans Claims (formerly the United States Court 
of Veterans Appeals) (Court) held that the question of what 
constitutes new and material evidence requires referral only 
to the most recent final disallowance of a claim.

In addition, the evidence, even if new, must be material, in 
that it is evidence not previously of record that bears 
"directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself 
or in connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim."  38 C.F.R. § 3.156(a) 
(1998); see Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  
In addition, see Elkins v. West, 12 Vet. App. 209 (1999) (en 
banc), and Winters v. West, 12 Vet. App. 203 (1999) (en 
banc), wherein the Court held that a three-step analysis is 
necessary, in that it must first be determined if there is 
new and material evidence to reopen a claim; if there is such 
evidence, the claim is reopened and the Board must then 
determine if the claim is well grounded, based upon all the 
evidence of record.  If the Board finds, in such 
circumstances, that the claim is well grounded, it must then 
be reviewed on its merits, which requires consideration of 
all of the evidence, both old and new.  See also Evans, 9 
Vet. App. at 283 (1996), and Manio v. Derwinski, 1 Vet. 
App. 140 (1991).

The Court has further held that, in determining whether 
evidence is new and material, the credibility of the new 
evidence is, preliminarily, to be presumed.  If the 
additional evidence presents a reasonable possibility that 
the claim could be allowed, the claim is accordingly reopened 
and the ultimate credibility or weight that is accorded such 
evidence is ascertained as a question of fact.  Justus v. 
Principi, 3 Vet. App. 510 (1992).

In the instant case, service connection for a lower back 
disorder was denied in a March 1978 decision, as an 
examination of the musculoskeletal system was essentially 
negative.  He had been treated in service for low back 
strain.  X-rays in service were said to be negative.  In 
addition X-rays by the VA in 1978 revealed a questionable 
spondylolysis defect of L5, and S-1 bilaterally, which is a 
developmental defect. The veteran was informed of this 
decision and failed to initiate a timely appeal. 
Consequently, that determination is final. 38 U.S.C.A. 
§ 7105.  

The RO has rejected the veteran's most recent attempt to 
reopen his claim on the basis that he has failed to submit 
new and material evidence to reopen the claim for service 
connection for a back disorder, variously described.

The appellant offered testimony at a hearing before a Member 
of the Board sitting at the RO in July 1997.  He testified 
that he sat on a sharp object in service, and jumped up.  
Whereupon he heard "somethin' pop and I thought nothin' of 
it."  Afterwards the back continued to hurt him.  He went to 
a doctor and was told he had spondylosis of the back.  He 
received treatment at the base hospital as well as the VA 
medical Center.  After service he did not immediately seek 
treatment, but took over the counter medication, Jacuzzi 
baths, and massages.  In 1979 he was treated by Dr. Belknap, 
who is currently his family physician.  He also sees Dr. 
Loren Williams, a neurosurgeon; Dr. DuPriest, a therapist; 
and, Dr. Nidol who treats him with steroid injections.  

The Board remanded the claim in December 1997 for further 
development including review of new evidence submitted in 
April 1997, which was apparently not reviewed by the RO prior 
to the claim being forwarded to the Board for adjudication.  
In addition a VA examination was requested in order to 
clarify the nature and etiology of the veteran's back 
disorder.

In a VA examination in February 1998, the veteran reported, 
"L5 was cracked in 1971 and S1 is messed up."  He reported 
sitting on a tack in 1971, causing him to make an abrupt 
movement injuring his back. He has had multiple back pains 
since that time, and has been treated with steroids, and 
physical therapy.  Surgery has not been recommended, and he 
has not used a back brace, but a TENS unit has been 
effective.  

The examiner noted the veteran moved very stiffly, 
deliberately, and slowly, with sudden grunts of pain in his 
back. He stood with level pelvis and shoulders.  Flexion was 
to 30 degrees; side bending was to 15 degrees; extension to 
5-10 degrees, causing lumbar pain.  He had excellent muscle 
definition and development in the upper and lower 
extremities.  X-rays revealed no pathological process; 
evidence of a fracture; defect in the pars interarthicularis; 
spondylolysis; or spondylolisthesis.  The sacroiliac joints 
were open and the hip joint spaces were adequate.

The diagnosis was persistent low back pain, etiology 
undetermined.  The examiner noted there was no evidence of a 
fracture, and opined that the low back pain pathological 
process was not acquired but was congenital in origin.  He 
could not explain the veteran's graphic description of his 27 
year history of back and leg pain, which had not as yet 
produced any degenerative findings on x-rays; sensory changes 
in the extremities; or muscle atrophy.  He noted that the 
veteran, "had seen good physicians and they have steadily 
adhered to a conservative course of management."

The Board notes that a congenital or developmental defect may 
not be service connected.  38 C.F.R. § 3.303; Beno v. 
Principi, 3 Vet. App. 439 (1992).  In addition, this was 
noted in the March 1978 RO denial of service connection for a 
back disorder.

Other evidence received subsequent to March 1978, consisted 
primarily of copies of duplicate copies of service medical 
records, and various private and VA medical records. These 
include complaints of back pains beginning in the mid 1980s, 
as well as numerous other undiagnosed pains, and other 
disorders.  In June 1985, he gave a history of low back pain 
of 1 month duration.  In November 1985 he complained of low 
back pain since 1977.  Probable arthritis was noted, although 
x-rays do not appear to have been taken, and as noted, recent 
x-rays do not reveal arthritis.  The additional evidence does 
not contain a competent expert opinion relating any current 
back pathology with any in-service injury, or complaint. In 
this regard, the Board notes that the appellant is not 
qualified to make that medical connection.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).

Thus, while some of this evidence is "new" in the sense that 
it had not previously been associated with the veteran's 
claims folder, and notes a diagnosis of arthritis, it is not 
material to the issue at hand in this case, specifically, the 
incurrence of a chronic back disorder during service.  The 
appellant's testimony essentially reiterates contentions 
which were considered in the previous denial and the 
additional medical evidence provides no basis to relate the 
presence of any current back pathology to service or any 
incident therein.  

Accordingly, in the absence of any additional evidence which 
suggests a relationship between any current back pathology 
and the appellant's period of active duty, the appellant's 
claim for entitlement to service connection for a back 
disorder is not reopened.


ORDER

New and material evidence has not been received to reopen a 
claim of entitlement to service connection for a back 
disorder, and the benefits sought with regard to that claim 
remain denied.


		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeals



 

